UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811- Name of Registrant: VANGUARD NEW JERSEY TAX- FREE FUNDS Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30th Date of reporting period: August 31, 2011 Item 1: Schedule of Investments Vanguard New Jersey Tax-Exempt Money Market Fund Schedule of Investments As of August 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.2%) New Jersey (88.5%) Bergen County NJ BAN 1.000% 12/20/11 29,300 29,369 1 BlackRock MuniHoldings New Jersey Quality Fund VRDP VRDO 0.360% 9/7/11 LOC 40,300 40,300 1 BlackRock MuniYield New Jersey Quality Fund VRDP VRDO 0.360% 9/7/11 LOC 15,000 15,000 1 Blackrock MuniYield New Jersey Quality Fund VRDP VRDO 0.380% 9/7/11 LOC 20,000 20,000 Bridgewater Township NJ BAN 1.500% 4/19/12 9,675 9,735 Burlington County NJ BAN 1.500% 10/20/11 10,675 10,690 2 Burlington County NJ BAN 1.500% 9/7/12 26,088 26,405 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) VRDO 0.160% 9/7/11 LOC 11,755 11,755 Camden County NJ Improvement Authority Lease Revenue (Parkview Redevelopment Housing Project) VRDO 0.220% 9/7/11 LOC 49,500 49,500 2 Cape May County NJ BAN 2.000% 8/31/12 4,000 4,064 Cape May County NJ Municipal Utilities Authority Revenue 5.750% 1/1/12 2,000 2,037 Delaware River & Bay Authority New Jersey Revenue VRDO 0.120% 9/7/11 LOC 4,300 4,300 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.180% 9/7/11 LOC 15,500 15,500 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.180% 9/7/11 LOC 33,555 33,555 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.270% 9/7/11 LOC 27,700 27,700 Essex County NJ Improvement Authority Revenue (Fern Senior Housing Project) VRDO 0.190% 9/7/11 LOC 7,300 7,300 Essex County NJ Improvement Authority Revenue (Jewish Community Center of Metro West Inc. Project) VRDO 0.140% 9/7/11 LOC 11,540 11,540 Essex County NJ Improvement Authority Revenue (Pooled Government Loan) VRDO 0.140% 9/7/11 LOC 5,500 5,500 1 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) TOB VRDO 0.210% 9/7/11 (4) 4,185 4,185 1 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) TOB VRDO 0.270% 9/7/11 (4) 6,105 6,105 Gloucester County NJ BAN 2.000% 9/29/11 13,500 13,517 Gloucester County NJ Pollution Control Financing Authority Revenue (ExxonMobil Project) VRDO 0.030% 9/1/11 33,885 33,885 Hudson County NJ Improvement Authority BAN 2.000% 6/15/12 13,000 13,129 Hudson County NJ Improvement Authority BAN 2.000% 6/15/12 6,086 6,146 Lawrence Township NJ BAN 2.000% 7/27/12 5,315 5,388 1 Madison Borough NJ Board of Education TOB VRDO 0.200% 9/7/11 LOC 11,655 11,655 Mahwah Township NJ BAN 2.000% 10/14/11 8,000 8,015 Mahwah Township NJ BAN 2.000% 8/10/12 5,475 5,561 Mercer County NJ BAN 1.500% 2/13/12 37,290 37,458 Morris County NJ Improvement Authority BAN 1.500% 8/29/12 4,000 4,048 New Jersey Building Authority Revenue VRDO 0.130% 9/7/11 LOC 12,790 12,790 New Jersey Building Authority Revenue VRDO 0.130% 9/7/11 LOC 26,210 26,210 New Jersey Building Authority Revenue VRDO 0.130% 9/7/11 LOC 26,130 26,130 New Jersey Economic Development Authority Industrial Development Revenue (Ocean Spray Cranberries Inc. Project) VRDO 0.290% 9/7/11 LOC 8,000 8,000 New Jersey Economic Development Authority Mortgage Revenue (Franciscan Oaks Project) VRDO 0.140% 9/7/11 LOC 1,150 1,150 New Jersey Economic Development Authority Natural Gas Facilities Revenue (New Jersey Natural Gas) VRDO 0.220% 9/7/11 LOC 8,500 8,500 New Jersey Economic Development Authority Natural Gas Facilities Revenue (Nui Corp.) VRDO 0.160% 9/1/11 LOC 5,000 5,000 New Jersey Economic Development Authority Natural Gas Facilities Revenue (Pivotal Utility Holdings Inc. Project) VRDO 0.160% 9/1/11 LOC 5,000 5,000 New Jersey Economic Development Authority Retirement Community Revenue (Cedar Crest Village Inc.) 7.250% 11/15/11 (Prere.) 1,000 1,024 New Jersey Economic Development Authority Revenue Pollution Control Revenue (Exxon Project) VRDO 0.030% 9/1/11 1,500 1,500 New Jersey Economic Development Authority Revenue (Applewood Estates Project) VRDO 0.150% 9/7/11 LOC 20,730 20,730 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.110% 9/1/11 LOC 7,800 7,800 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.110% 9/1/11 LOC 3,100 3,100 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.110% 9/1/11 LOC 10,000 10,000 New Jersey Economic Development Authority Revenue(Cooper Health System Project) VRDO 0.170% 9/7/11 LOC 23,800 23,800 1 New Jersey Economic Development Authority Revenue (Duke Farms Foundation Project) TOB VRDO 0.220% 9/7/11 6,380 6,380 New Jersey Economic Development Authority Revenue (Duke Farms Foundation Project) VRDO 0.080% 9/1/11 LOC 17,600 17,600 New Jersey Economic Development Authority Revenue (El Dorado Terminals Co. Project) VRDO 0.110% 9/1/11 LOC 6,000 6,000 1 New Jersey Economic Development Authority Revenue (Montclair Art Museum Project) VRDO 0.200% 9/7/11 LOC 5,260 5,260 New Jersey Economic Development Authority Revenue (Order of St. Benedict Project) VRDO 0.140% 9/7/11 LOC 13,525 13,525 New Jersey Economic Development Authority Revenue (Presbyterian Homes Assisted Living) VRDO 0.190% 9/7/11 LOC 9,600 9,600 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/11 (ETM) 1,500 1,500 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/12 (ETM) 2,380 2,468 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) TOB VRDO 0.210% 9/7/11 10,995 10,995 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) TOB VRDO 0.260% 9/7/11 (12) 6,975 6,975 New Jersey Economic Development Authority Revenue (Trustees of the Lawrenceville School Project) VRDO 0.060% 9/1/11 1,950 1,950 New Jersey Economic Development Authority School Revenue (Blair Academy Project) VRDO 0.140% 9/7/11 LOC 13,640 13,640 New Jersey Economic Development Authority Special Facility Revenue (Port Newark Container) VRDO 0.150% 9/7/11 LOC 13,700 13,700 New Jersey Educational Facilities Authority Revenue (Caldwell College) VRDO 0.140% 9/7/11 LOC 17,680 17,680 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.250% 9/1/12 (Prere.) 3,560 3,738 1 New Jersey Educational Facilities Authority Revenue (Institute for Advanced Studies) VRDO 0.150% 9/7/11 25,000 25,000 New Jersey Educational Facilities Authority Revenue (Institute for Advanced Studies) VRDO 0.150% 9/7/11 13,325 13,325 1 New Jersey Educational Facilities Authority Revenue (Institute for Defense Analyses) VRDO 0.210% 9/7/11 LOC 9,170 9,170 New Jersey Educational Facilities Authority Revenue (Princeton Theological Seminary) 3.000% 7/1/12 1,000 1,023 1 New Jersey Educational Facilities Authority Revenue (Princeton University) TOB VRDO 0.210% 9/7/11 10,900 10,900 1 New Jersey Educational Facilities Authority Revenue (Princeton University) TOB VRDO 0.210% 9/7/11 2,165 2,165 New Jersey Educational Facilities Authority Revenue (Seton Hall University) VRDO 0.130% 9/7/11 LOC 14,930 14,930 New Jersey Environmental Infrastructure Trust Revenue 3.000% 9/1/11 4,865 4,865 New Jersey Environmental Infrastructure Trust Revenue 3.400% 9/1/12 4,000 4,127 New Jersey GO 5.250% 7/1/12 2,000 2,083 New Jersey GO 5.000% 8/1/12 (Prere.) 2,000 2,087 1 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) TOB VRDO 0.200% 9/7/11 LOC 6,225 6,225 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.210% 9/7/11 LOC 33,000 33,000 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.180% 9/7/11 LOC 18,200 18,200 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.180% 9/7/11 LOC 18,900 18,900 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.180% 9/7/11 LOC 12,700 12,700 New Jersey Health Care Facilities Financing Authority Revenue (Meridian III) VRDO 0.260% 9/7/11 (12) 15,300 15,300 New Jersey Health Care Facilities Financing Authority Revenue (MHAC I LLC) VRDO 0.140% 9/7/11 LOC 5,120 5,120 New Jersey Health Care Facilities Financing Authority Revenue (Princeton Healthcare) VRDO 0.190% 9/7/11 LOC 8,500 8,500 New Jersey Health Care Facilities Financing Authority Revenue (Rahway Hospital) VRDO 0.140% 9/7/11 LOC 8,000 8,000 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) VRDO 0.140% 9/7/11 LOC 9,900 9,900 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.110% 9/1/11 LOC 3,080 3,080 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.150% 9/7/11 LOC 14,000 14,000 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.170% 9/7/11 LOC 12,650 12,650 1 New Jersey Higher Education Assistance Authority Student Loan Revenue TOB VRDO 0.210% 9/7/11 5,435 5,435 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.180% 9/7/11 LOC 6,830 6,830 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.250% 9/7/11 (4) 13,800 13,800 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.250% 9/7/11 (4) 20,580 20,580 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.300% 9/7/11 (4) 11,745 11,745 1 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue TOB VRDO 0.270% 9/7/11 7,500 7,500 1 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue TOB VRDO 0.320% 9/7/11 6,540 6,540 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.150% 9/7/11 9,000 9,000 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.170% 9/7/11 25,000 25,000 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/11 (Prere.) 10,000 10,134 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/11 (4) 20,000 20,298 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/11 (Prere.) 9,330 9,483 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/11 (Prere.) 21,440 21,791 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/11 (Prere.) 3,000 3,048 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/11 (Prere.) 11,000 11,181 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/11 (Prere.) 13,000 13,214 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/11 (Prere.) 1,000 1,016 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/12 (ETM) 1,000 1,039 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/12 (ETM) 1,425 1,481 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.200% 9/7/11 LOC 1,200 1,200 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.210% 9/7/11 (4) 15,910 15,910 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.210% 9/7/11 LOC 24,355 24,355 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.240% 9/7/11 LOC 27,000 27,000 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.240% 9/7/11 LOC 11,045 11,045 New Jersey Turnpike Authority Revenue VRDO 0.150% 9/7/11 LOC 15,900 15,900 1 Nuveen New Jersey Investment Quality Municipal Fund VRDP VRDO 0.380% 9/7/11 LOC 30,000 30,000 Passaic County NJ BAN 1.500% 4/11/12 23,156 23,291 Port Authority of New York & New Jersey Revenue CP 0.360% 10/6/11 4,000 4,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.210% 9/7/11 1,200 1,200 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.220% 9/7/11 (4) 6,200 6,200 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.220% 9/7/11 3,500 3,500 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.220% 9/7/11 (4) 7,770 7,770 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.220% 9/7/11 (4) 5,000 5,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.230% 9/7/11 (4) 23,210 23,210 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.230% 9/7/11 7,000 7,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.260% 9/7/11 5,600 5,600 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.280% 9/7/11 5,555 5,555 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.280% 9/7/11 3,335 3,335 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.290% 9/7/11 7,320 7,320 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.290% 9/7/11 (4) 4,050 4,050 1 Port Authority-Port Newark NJ Marine Terminal Redevelopment Project TOB VRDO 0.240% 9/7/11 LOC 8,875 8,875 Princeton NJ Regional School District GO 3.000% 2/1/12 2,500 2,527 Princeton University New Jersey CP 0.110% 11/7/11 2,800 2,800 Princeton University New Jersey CP 0.250% 11/7/11 11,230 11,230 Rockaway Township NJ BAN 2.000% 9/30/11 9,912 9,924 Rutgers State University New Jersey Revenue VRDO 0.080% 9/1/11 65,010 65,010 Rutgers State University New Jersey Revenue VRDO 0.130% 9/1/11 31,070 31,070 Scotch Plains Township NJ BAN 1.500% 1/20/12 9,150 9,186 South Jersey Transportation Authority New Jersey Transportation System Revenue VRDO 0.140% 9/7/11 LOC 33,525 33,525 South Jersey Transportation Authority New Jersey Transportation System Revenue VRDO 0.170% 9/7/11 LOC 16,000 16,000 Sparta Township NJ BAN 2.000% 5/25/12 6,270 6,335 Tobacco Settlement Financing Corp. New Jersey Revenue 5.750% 6/1/12 (Prere.) 16,645 17,332 Tobacco Settlement Financing Corp. New Jersey Revenue 6.000% 6/1/12 (Prere.) 4,250 4,433 Tobacco Settlement Financing Corp. New Jersey Revenue 6.125% 6/1/12 (Prere.) 14,495 15,134 Union County NJ BAN 1.500% 6/29/12 15,000 15,157 Union County NJ Pollution Control Financing Authority Revenue (Exxon Project) VRDO 0.030% 9/1/11 27,125 27,125 Union County NJ Pollution Control Financing Authority Revenue (Exxon Project) VRDO 0.030% 9/1/11 1,350 1,350 Vineland NJ (Electric Utility) GO VRDO 0.190% 9/7/11 LOC 8,400 8,400 Wayne Township NJ BAN 2.000% 9/16/11 5,500 5,503 Puerto Rico (11.7%) 1 Puerto Rico Aqueduct & Sewer Authority Revenue TOB VRDO 0.410% 9/7/11 (12) 5,450 5,450 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/12 (Prere.) 10,000 10,514 1 Puerto Rico GO TOB VRDO 0.140% 9/1/11 LOC 45,400 45,400 Puerto Rico GO VRDO 0.150% 9/7/11 LOC 16,000 16,000 1 Puerto Rico Highway & Transportation Authority Revenue TOB VRDO 0.230% 9/7/11 (4) 10,565 10,565 1 Puerto Rico Industrial Medical & Environmental Pollution Control Facilities Financing Authority Revenue (Abbott Laboratories Project) PUT 0.950% 3/1/12 12,575 12,575 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 36,100 36,853 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 8,160 8,333 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.210% 9/7/11 LOC 7,425 7,425 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.210% 9/7/11 LOC 8,975 8,975 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.210% 9/7/11 LOC 8,900 8,900 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.210% 9/7/11 7,325 7,325 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.210% 9/7/11 4,875 4,875 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.240% 9/7/11 LOC 8,720 8,720 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.260% 9/7/11 28,600 28,600 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.310% 9/7/11 10,675 10,675 Total Tax-Exempt Municipal Bonds (Cost $1,973,994) Total Investments (100.2%) (Cost $1,973,994) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2011, the aggregate value of these securities was $557,400,000, representing 28.3% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of August 31, 2011. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). New Jersey Tax-Exempt Money Market Fund (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At August 31, 2011, 100% of the fund's investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard New Jersey Long-Term Tax-Exempt Fund Schedule of Investments As of August 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.6%) New Jersey (98.2%) Atlantic County NJ Public Facilities COP 6.000% 3/1/14 (14) 3,685 4,128 Atlantic County NJ Public Facilities COP 6.000% 3/1/15 (14) 1,480 1,717 Atlantic County NJ Utility Authority Sewer Revenue 6.875% 1/1/12 (ETM) 370 377 Bayonne NJ TAN 5.750% 7/1/35 7,500 8,046 Burlington County NJ Bridge Commission Revenue 5.250% 12/15/21 (2) 3,200 3,604 Camden County NJ Improvement Authority Lease Revenue (Cherry Hill Township Library Project) 5.500% 5/1/12 (Prere.) 1,335 1,382 Camden County NJ Improvement Authority Lease Revenue (Cherry Hill Township Library Project) 5.500% 5/1/12 (Prere.) 1,265 1,310 Camden County NJ Improvement Authority Lease Revenue (Cherry Hill Township Library Project) 5.500% 5/1/12 (Prere.) 1,025 1,061 Camden County NJ Improvement Authority Lease Revenue (Cherry Hill Township Library Project) 5.500% 5/1/12 (Prere.) 1,140 1,180 Cape May County NJ Industrial Pollution Control Financing Authority Revenue (Atlantic City Electric Co. Project) 6.800% 3/1/21 (14) 15,400 19,504 Cape May County NJ Municipal Utilities Authority Revenue 5.250% 1/1/18 (14) 2,165 2,197 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.625% 1/1/26 (4) 2,500 2,503 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/35 4,000 4,121 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.180% 9/7/11 LOC 3,500 3,500 Essex County NJ Improvement Authority Revenue 5.250% 12/15/18 (2) 7,500 8,891 Essex County NJ Improvement Authority Revenue 5.250% 12/15/20 (2) 2,510 2,959 Evesham NJ Utility Authority Revenue 5.000% 7/1/16 (2) 3,435 3,555 Evesham NJ Utility Authority Revenue 5.000% 7/1/18 (2) 1,605 1,654 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 0.000% 11/1/21 (4) 9,825 6,611 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/21 (4) 6,000 7,427 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 0.000% 11/1/22 (4) 31,400 19,896 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.750% 11/1/28 (4) 7,650 9,367 Gloucester County NJ Improvement Authority Lease Revenue 5.000% 7/15/16 (14) 1,000 1,069 Gloucester County NJ Improvement Authority Lease Revenue 5.000% 7/15/17 (14) 865 930 Gloucester County NJ Improvement Authority Lease Revenue 5.000% 7/15/20 (14) 1,150 1,225 Gloucester County NJ Improvement Authority Lease Revenue 5.000% 7/15/23 (14) 1,000 1,058 Gloucester Township NJ Municipal Utility Authority Revenue 5.650% 3/1/18 (2) 2,250 2,570 Hillsborough Township NJ School District GO 5.375% 10/1/13 (4) 1,250 1,376 Hillsborough Township NJ School District GO 5.375% 10/1/19 (4) 1,720 2,139 Hoboken-Union City-Weehawken NJ Sewerage Authority Revenue 6.250% 8/1/13 (14) 9,590 10,382 Hudson County NJ Improvement Authority Solid Waste Systems Revenue 5.750% 1/1/35 2,000 2,179 Hudson County NJ Improvement Authority Solid Waste Systems Revenue 6.000% 1/1/40 3,000 3,341 Jackson Township NJ Board of Education GO 5.375% 4/15/12 (Prere.) 7,676 7,917 Jackson Township NJ Board of Education GO 5.375% 4/15/12 (Prere.) 6,885 7,101 Mercer County NJ Improvement Authority Special Services School District Revenue 5.950% 12/15/12 2,590 2,693 Middlesex County NJ COP 5.500% 8/1/15 (14) 1,195 1,200 Middlesex County NJ Improvement Authority Lease Revenue (Perth Amboy Municipal Complex Project) 5.375% 3/15/22 (14) 1,825 1,862 Middlesex County NJ Improvement Authority Lease Revenue (Perth Amboy Municipal Complex Project) 5.375% 3/15/23 (14) 1,925 1,958 Middlesex County NJ Improvement Authority Revenue (Heldrich Center Hotel/Conference Project) 5.000% 1/1/15 365 211 Middlesex County NJ Improvement Authority Revenue (Heldrich Center Hotel/Conference Project) 5.000% 1/1/20 500 283 Middlesex County NJ Improvement Authority Revenue (Heldrich Center Hotel/Conference Project) 5.000% 1/1/32 5,100 2,876 Middlesex County NJ Improvement Authority Revenue (Heldrich Center Hotel/Conference Project) 5.125% 1/1/37 3,500 1,973 Middlesex County NJ Improvement Authority Revenue (Open Space Trust Fund) 5.250% 9/15/19 1,585 1,719 Middlesex County NJ Improvement Authority Revenue (Open Space Trust Fund) 5.250% 9/15/20 1,600 1,733 Middlesex County NJ Improvement Authority Revenue (Open Space Trust Fund) 5.250% 9/15/21 2,375 2,567 Monmouth County NJ Improvement Authority Lease Revenue (Brookdale Community College) 5.875% 8/1/31 1,000 1,155 Monmouth County NJ Improvement Authority Lease Revenue (Brookdale Community College) 6.000% 8/1/38 3,900 4,518 Monmouth County NJ Improvement Authority Revenue (Howell Township Board of Education) 5.000% 7/15/12 (Prere.) 2,115 2,202 Monmouth County NJ Improvement Authority Revenue (Howell Township Board of Education) 5.000% 7/15/12 (Prere.) 2,225 2,317 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 5.000% 12/1/13 (2) 1,545 1,641 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 5.000% 12/1/14 (2) 3,205 3,477 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 5.000% 12/1/16 (2) 1,000 1,109 New Brunswick NJ Housing Authority Lease Revenue (Rutgers University Easton Avenue Project) 5.000% 7/1/18 1,880 2,233 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/20 (2) 2,945 3,103 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/21 (2) 6,255 6,544 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/22 (2) 5,585 5,797 New Jersey Casino Reinvestment Development Authority Revenue (Parking Fee) 5.250% 6/1/21 (14) 3,000 3,075 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.110% 9/1/11 LOC 1,900 1,900 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/29 19,500 18,743 New Jersey Economic Development Authority Revenue (Hillcrest Health Service System Project) 0.000% 1/1/12 (2) 2,500 2,470 New Jersey Economic Development Authority Revenue (Hillcrest Health Service System Project) 0.000% 1/1/13 (2) 3,000 2,842 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/24 (14) 6,000 6,632 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/25 (14) 14,000 15,329 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/26 (14) 2,500 2,738 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/31 (14) 22,675 23,365 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.375% 6/1/25 1,340 1,345 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.750% 6/1/31 1,000 1,000 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.875% 6/1/42 8,000 7,827 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 6/15/13 (ETM) 1,200 1,311 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 7,500 8,096 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 4,000 4,372 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/14 10,000 11,097 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/14 14,000 15,665 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/15 (14) 5,000 5,751 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 10,355 11,888 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 2,000 2,281 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/17 5,000 5,725 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/18 2,650 2,889 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/18 2,500 2,856 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/18 (14) 3,000 3,522 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/18 5,000 5,729 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/19 3,000 3,477 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/19 2,000 2,286 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/19 (2) 1,550 1,828 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/21 2,500 2,921 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/22 4,115 4,654 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/23 330 362 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/23 3,500 3,907 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.750% 9/1/23 3,000 3,454 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/24 275 304 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/24 (2) 1,250 1,433 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/25 3,100 3,396 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/26 9,500 10,035 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/26 3,000 3,259 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.125% 3/1/28 8,000 8,331 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/29 (14) 7,055 7,938 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/29 11,520 12,410 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.125% 3/1/30 (10) 1,000 1,035 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.125% 3/1/30 9,500 9,836 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/30 (14) 5,480 5,599 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/30 4,065 4,228 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/31 7,105 7,365 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/32 3,780 3,899 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/33 1,825 1,865 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/34 8,000 8,185 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/36 11,450 11,622 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/37 13,635 13,861 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (4) 8,000 8,793 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (4) 12,500 13,723 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/15 (4) 26,625 29,833 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/15 (4) 5,000 5,603 New Jersey Economic Development Authority Revenue (St. Barnabas Project) 0.000% 7/1/12 (14) 4,550 4,339 New Jersey Economic Development Authority Revenue (St. Barnabas Project) 0.000% 7/1/13 (14) 4,500 4,047 New Jersey Economic Development Authority Revenue (St. Barnabas Project) 0.000% 7/1/14 (14) 4,210 3,564 New Jersey Economic Development Authority Revenue (Trustees of the Lawrenceville School Project) VRDO 0.060% 9/1/11 17,400 17,400 New Jersey Economic Development Authority Revenue (Trustees of the Lawrenceville School Project) VRDO 0.110% 9/1/11 4,750 4,750 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/14 15,000 16,481 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/18 6,260 7,125 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/19 2,580 2,939 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/14 (4) 3,180 3,486 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/16 (4) 4,410 5,011 New Jersey Educational Facilities Authority Revenue (Drew University) 5.250% 7/1/20 (14) 2,060 2,413 New Jersey Educational Facilities Authority Revenue (Drew University) 5.250% 7/1/21 (14) 1,550 1,811 New Jersey Educational Facilities Authority Revenue (Fairleigh Dickinson University) 5.500% 7/1/23 2,750 2,802 New Jersey Educational Facilities Authority Revenue (Georgian Court University) 5.000% 7/1/33 1,000 956 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.000% 9/1/19 (4) 5,000 5,401 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.000% 9/1/20 (4) 5,015 5,258 New Jersey Educational Facilities Authority Revenue (Kean University) 5.250% 7/1/13 (Prere.) 2,775 3,019 New Jersey Educational Facilities Authority Revenue (Kean University) 5.250% 7/1/13 (Prere.) 2,605 2,834 New Jersey Educational Facilities Authority Revenue (Kean University) 5.000% 7/1/20 (14) 2,585 2,856 New Jersey Educational Facilities Authority Revenue (Kean University) 5.000% 7/1/21 (14) 3,025 3,307 New Jersey Educational Facilities Authority Revenue (Kean University) 5.250% 9/1/29 2,500 2,670 New Jersey Educational Facilities Authority Revenue (Kean University) 5.500% 9/1/36 5,000 5,319 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/15 (Prere.) 4,700 5,475 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/27 (2) 5,000 5,189 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/20 2,725 3,150 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/21 2,635 2,990 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/31 1,000 1,037 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/20 6,020 7,304 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/27 5,000 5,786 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/29 2,535 2,887 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/30 4,090 4,633 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/34 2,000 2,202 New Jersey Educational Facilities Authority Revenue (Princeton University) 4.500% 7/1/35 9,900 10,187 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/35 2,000 2,194 New Jersey Educational Facilities Authority Revenue (Princeton University) 4.500% 7/1/37 5,000 5,121 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/39 3,000 3,288 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/12 (Prere.) 1,550 1,612 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/12 (Prere.) 1,700 1,768 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/12 (Prere.) 1,010 1,050 New Jersey Educational Facilities Authority Revenue (Richard Stockton College) 5.375% 7/1/38 8,395 8,780 New Jersey Educational Facilities Authority Revenue (Rowan University) 5.125% 7/1/13 (Prere.) 2,800 3,040 New Jersey Educational Facilities Authority Revenue (Rowan University) 5.000% 7/1/24 (14) 2,200 2,315 New Jersey Educational Facilities Authority Revenue (Stevens Institute of Technology) 5.125% 7/1/13 (Prere.) 2,000 2,171 New Jersey Educational Facilities Authority Revenue (Stevens Institute of Technology) 5.250% 7/1/13 (Prere.) 6,000 6,528 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.500% 12/1/32 7,250 8,397 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/28 4,410 4,920 New Jersey Equipment Lease Purchase COP 5.000% 6/15/13 5,000 5,322 New Jersey Equipment Lease Purchase COP 5.000% 6/15/16 4,000 4,468 New Jersey Equipment Lease Purchase COP 5.000% 6/15/17 3,000 3,362 New Jersey Equipment Lease Purchase COP 5.000% 6/15/18 9,000 10,054 New Jersey Equipment Lease Purchase COP 5.000% 6/15/19 9,755 10,718 New Jersey Equipment Lease Purchase COP 5.000% 6/15/20 1,500 1,626 New Jersey Equipment Lease Purchase COP 5.000% 6/15/23 3,000 3,150 New Jersey GO 5.000% 8/1/16 5,190 6,127 New Jersey GO 5.000% 8/1/17 9,035 10,783 New Jersey GO 5.250% 7/15/18 (2) 4,000 4,853 New Jersey GO 5.500% 7/15/18 (14) 1,000 1,229 New Jersey GO 5.000% 8/15/19 5,140 6,165 New Jersey GO 5.000% 6/1/20 915 1,080 New Jersey GO 5.000% 6/1/21 6,835 7,955 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/13 7,330 7,804 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/14 7,695 8,372 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/15 5,000 5,537 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/18 4,095 4,591 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 6.000% 7/1/41 1,500 1,593 New Jersey Health Care Facilities Financing Authority Revenue (Atlantic City Medical Center) 5.750% 7/1/12 (Prere.) 2,220 2,322 New Jersey Health Care Facilities Financing Authority Revenue (Atlantic City Medical Center) 6.250% 7/1/12 (Prere.) 1,750 1,837 New Jersey Health Care Facilities Financing Authority Revenue (Atlantic City Medical Center) 6.250% 7/1/17 2,200 2,267 New Jersey Health Care Facilities Financing Authority Revenue (Atlantic City Medical Center) 5.750% 7/1/25 2,780 2,814 New Jersey Health Care Facilities Financing Authority Revenue (Atlanticare Regional Medical Center) 5.000% 7/1/23 2,675 2,818 New Jersey Health Care Facilities Financing Authority Revenue (Atlanticare Regional Medical Center) 5.000% 7/1/26 2,780 2,843 New Jersey Health Care Facilities Financing Authority Revenue (Atlanticare Regional Medical Center) 5.000% 7/1/37 10,000 9,956 New Jersey Health Care Facilities Financing Authority Revenue (Capital Health Systems Obligated Group) 5.750% 7/1/13 (Prere.) 7,000 7,621 New Jersey Health Care Facilities Financing Authority Revenue (Children's Specialized Hospital) 5.000% 7/1/24 800 784 New Jersey Health Care Facilities Financing Authority Revenue (Children's Specialized Hospital) 5.500% 7/1/30 3,055 3,013 New Jersey Health Care Facilities Financing Authority Revenue (Children's Specialized Hospital) 5.500% 7/1/36 6,800 6,430 New Jersey Health Care Facilities Financing Authority Revenue (Community Medical Center/Kimball Medical Center/Kensington Manor Care Center) 5.250% 7/1/12 (4) 105 105 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/17 1,250 1,367 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/20 3,000 3,255 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.125% 1/1/21 15,000 15,952 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/22 3,500 3,705 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/28 3,500 3,465 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/34 2,000 1,914 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.000% 10/1/13 3,785 4,093 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.500% 10/1/23 10,000 10,943 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.750% 10/1/31 1,500 1,612 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center) 5.250% 7/1/25 1,200 1,221 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center) 5.125% 7/1/35 3,450 3,323 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.625% 7/1/13 (4) 7,255 7,281 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.250% 7/1/29 (4) 8,355 8,359 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health Systems) 5.000% 7/1/38 (12) 4,380 4,423 New Jersey Health Care Facilities Financing Authority Revenue (Meridian IV) VRDO 0.130% 9/7/11 (12) 12,800 12,800 2 New Jersey Health Care Facilities Financing Authority Revenue (Meridian V) TOB VRDO 0.360% 9/7/11 (12) 5,390 5,390 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 7/1/31 5,000 5,116 New Jersey Health Care Facilities Financing Authority Revenue (South Jersey Hospital) 5.000% 7/1/36 10,000 9,749 New Jersey Health Care Facilities Financing Authority Revenue (South Jersey Hospital) 5.000% 7/1/46 7,505 7,170 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.250% 7/1/13 (14) 2,695 2,700 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.250% 7/1/16 (14) 2,340 2,343 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 0.000% 7/1/21 (ETM) 1,260 953 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 0.000% 7/1/21 (14) 1,740 935 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/29 1,000 865 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.250% 7/1/14 (4) 8,460 8,476 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 6.000% 7/1/29 (12) 1,000 1,040 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 3,000 3,150 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.500% 7/1/38 (12) 3,000 3,130 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.110% 9/1/11 LOC 11,535 11,535 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.170% 9/7/11 LOC 8,600 8,600 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.750% 12/1/21 5,000 5,322 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/25 1,500 1,547 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/26 1,500 1,542 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 6/1/27 6,280 6,485 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.500% 12/1/29 3,000 2,999 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.750% 12/1/29 6,000 6,073 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.625% 6/1/30 5,000 5,294 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue 5.700% 5/1/20 (4) 1,905 1,908 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 6.500% 10/1/38 2,915 3,198 New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 (ETM) 605 639 New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 (14) 530 559 New Jersey Sports & Exposition Authority Revenue 5.500% 3/1/17 (ETM) 250 309 New Jersey Sports & Exposition Authority Revenue 5.500% 3/1/17 (14) 5,505 6,405 New Jersey Sports & Exposition Authority Revenue (Convention Center Luxury Tax) 5.500% 3/1/21 (14) 3,000 3,417 New Jersey Sports & Exposition Authority Revenue (Convention Center Luxury Tax) 5.500% 3/1/22 (14) 1,000 1,133 New Jersey Transportation Corp. COP 5.500% 9/15/12 (2) 20,000 20,997 New Jersey Transportation Corp. COP 5.500% 9/15/14 (2) 1,500 1,668 New Jersey Transportation Corp. COP 5.500% 9/15/15 (2) 15,000 17,118 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/13 (Prere.) 1,000 1,092 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/15 (Prere.) 8,795 10,341 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/15 (ETM) 5,000 5,887 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/15 (2) 1,000 1,153 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (2) 1,600 1,861 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 2,500 2,862 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 2,910 3,332 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 3,480 3,984 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/17 (4) 1,775 2,103 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/18 2,000 2,292 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/18 (4) 5,210 6,160 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/18 (Prere.) 1,740 2,278 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 2,675 3,106 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 2,500 2,903 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 (4) 8,000 9,354 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/20 2,650 2,844 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/20 5,000 5,829 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 6,500 7,493 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 (4) 5,800 6,787 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 (4) 5,000 5,851 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/20 (3) 7,000 8,208 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 8,000 9,338 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 2,500 2,846 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/22 8,875 10,306 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/23 (14) 5,750 6,744 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/23 8,900 4,755 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/23 9,580 10,605 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/23 (2) 4,830 5,464 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/24 (14) 4,900 5,710 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/24 3,000 3,288 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/25 (14) 7,000 8,118 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 8,000 3,721 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 10,800 5,024 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 11,585 5,032 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/27 5,000 5,265 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 18,000 6,732 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 8,855 3,312 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/29 25,360 8,803 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/30 1,825 1,923 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/30 10,000 3,215 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/31 5,395 5,669 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/31 18,500 5,477 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/32 10,000 2,726 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/32 6,420 1,750 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/32 (2) 19,985 20,504 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/33 3,000 754 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/33 10,000 2,515 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/34 5,000 1,163 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/34 8,210 1,910 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 6/15/35 4,000 4,538 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/35 6,000 1,305 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/36 11,675 2,379 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/37 1,165 223 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/38 6,500 1,165 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/38 15,000 2,688 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/38 (12) 6,900 7,311 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/38 3,360 3,698 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/39 15,150 2,549 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/40 4,500 709 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/41 10,000 10,621 2 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.210% 9/7/11 LOC 1,090 1,090 2 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.240% 9/7/11 LOC 4,765 4,765 2 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.240% 9/7/11 LOC 1,130 1,130 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.140% 9/7/11 LOC 5,100 5,100 New Jersey Turnpike Authority Revenue 6.000% 1/1/13 (ETM) 770 829 New Jersey Turnpike Authority Revenue 6.000% 1/1/13 (14) 230 245 New Jersey Turnpike Authority Revenue 6.500% 1/1/13 (ETM) 12,500 13,538 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 1,560 1,939 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (14) 19,535 23,409 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 22,095 24,700 New Jersey Turnpike Authority Revenue 5.000% 1/1/20 5,000 5,721 New Jersey Turnpike Authority Revenue 5.000% 1/1/21 5,000 5,647 New Jersey Turnpike Authority Revenue 5.000% 1/1/22 3,325 3,697 New Jersey Turnpike Authority Revenue 5.250% 1/1/26 (4) 4,000 4,612 New Jersey Turnpike Authority Revenue 5.000% 1/1/30 (4) 16,000 16,454 New Jersey Turnpike Authority Revenue 5.000% 1/1/35 6,400 6,615 New Jersey Turnpike Authority Revenue 5.000% 1/1/36 11,000 11,312 New Jersey Turnpike Authority Revenue 5.250% 1/1/40 21,285 22,150 2 New Jersey Turnpike Authority Revenue TOB VRDO 0.220% 9/7/11 LOC 2,025 2,025 Newark NJ GO 5.375% 12/15/13 (14) 2,000 2,116 Ocean County NJ Utility Authority Wastewater Revenue 5.250% 1/1/17 2,665 2,705 Ocean County NJ Utility Authority Wastewater Revenue 5.250% 1/1/18 2,220 2,253 Ocean County NJ Utility Authority Wastewater Revenue 6.600% 1/1/18 (ETM) 2,500 2,963 Passaic Valley NJ Sewage Commissioners Sewer System Revenue 5.750% 12/1/19 1,680 1,960 Passaic Valley NJ Sewage Commissioners Sewer System Revenue 5.750% 12/1/20 1,450 1,688 Passaic Valley NJ Sewage Commissioners Sewer System Revenue 5.750% 12/1/21 3,500 4,071 Port Authority of New York & New Jersey Revenue 5.375% 3/1/28 1,280 1,479 Port Authority of New York & New Jersey Revenue 4.500% 7/15/28 9,000 9,317 Port Authority of New York & New Jersey Revenue 5.000% 3/1/29 4,500 4,834 Port Authority of New York & New Jersey Revenue 5.000% 7/15/31 5,140 5,547 Port Authority of New York & New Jersey Revenue 5.000% 7/15/31 3,395 3,652 Port Authority of New York & New Jersey Revenue 5.000% 7/15/32 3,500 3,762 Port Authority of New York & New Jersey Revenue 5.000% 10/15/32 6,625 7,085 Port Authority of New York & New Jersey Revenue 4.750% 11/15/32 4,000 4,114 Port Authority of New York & New Jersey Revenue 4.750% 7/15/33 8,000 8,183 Port Authority of New York & New Jersey Revenue 5.000% 7/15/35 6,500 6,891 Port Authority of New York & New Jersey Revenue 5.000% 5/1/39 6,600 6,907 Port Authority of New York & New Jersey Revenue 5.000% 7/15/39 12,000 12,632 Port Authority of New York & New Jersey Revenue 5.000% 10/15/39 4,000 4,196 Port Authority of New York & New Jersey Revenue 4.250% 7/15/40 2,250 2,195 Port Authority of New York & New Jersey Revenue 5.000% 1/15/41 8,065 8,496 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 5.500% 12/1/31 5,000 4,904 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/36 3,000 3,051 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 5,000 5,066 Rutgers State University New Jersey Revenue 5.000% 5/1/29 1,110 1,216 South Jersey Port Corp. New Jersey Revenue 5.000% 1/1/23 2,000 2,030 South Jersey Port Corp. New Jersey Revenue 5.100% 1/1/33 1,500 1,509 South Jersey Transportation Authority New Jersey Transportation System Revenue VRDO 0.140% 9/7/11 LOC 3,700 3,700 Tobacco Settlement Financing Corp. New Jersey Revenue 6.000% 6/1/12 (Prere.) 16,650 17,372 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/13 1,225 1,277 Tobacco Settlement Financing Corp. New Jersey Revenue 7.000% 6/1/13 (Prere.) 20,000 22,322 Tobacco Settlement Financing Corp. New Jersey Revenue 4.500% 6/1/23 17,550 15,487 Tobacco Settlement Financing Corp. New Jersey Revenue 4.625% 6/1/26 13,535 10,543 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/29 10,000 7,332 Tobacco Settlement Financing Corp. New Jersey Revenue 5.750% 6/1/32 (Prere.) 29,390 30,610 Tobacco Settlement Financing Corp. New Jersey Revenue 4.750% 6/1/34 9,000 5,922 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/41 11,455 7,556 University of Medicine & Dentistry New Jersey COP 5.250% 6/15/18 (14) 1,975 2,093 University of Medicine & Dentistry New Jersey COP 5.250% 6/15/20 (14) 2,185 2,284 University of Medicine & Dentistry New Jersey COP 5.250% 6/15/22 (14) 2,420 2,504 University of Medicine & Dentistry New Jersey Revenue 6.500% 12/1/12 (ETM) 1,755 1,830 University of Medicine & Dentistry New Jersey Revenue 5.375% 12/1/15 (2) 2,325 2,412 University of Medicine & Dentistry New Jersey Revenue 5.375% 12/1/16 (2) 1,110 1,148 University of Medicine & Dentistry New Jersey Revenue 5.500% 12/1/19 (2) 2,000 2,048 University of Medicine & Dentistry New Jersey Revenue 5.500% 12/1/20 (2) 3,675 3,755 University of Medicine & Dentistry New Jersey Revenue 5.500% 12/1/21 (2) 2,000 2,040 Puerto Rico (1.1%) Puerto Rico GO 5.500% 7/1/18 5,540 6,164 Puerto Rico Highway & Transportation Authority Revenue 5.500% 7/1/14 (Prere.) 3,500 3,985 Puerto Rico Highway & Transportation Authority Revenue 5.500% 7/1/14 (Prere.) 4,125 4,697 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 0.000% 7/1/33 (3) 7,000 1,572 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 3,250 3,321 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 1,135 1,160 Puerto Rico Public Finance Corp. Revenue 6.000% 8/1/26 (ETM) 720 951 Virgin Islands (0.3%) Virgin Islands Public Finance Authority Revenue 5.250% 10/1/18 3,390 3,558 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 1,500 1,501 Total Tax-Exempt Municipal Bonds (Cost $1,835,872) Total Investments (99.6%) (Cost $1,835,872) Other Assets and Liabilities-Net (0.4%) Net Assets (100%) 1 Securities with a value of $437,000 have been segregated as initial margin for open futures contracts. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2011, the aggregate value of these securities was $14,400,000, representing 0.8% of net assets. KEY TO ABBREVIATIONS ARS - Auction Rate Security. New Jersey Long-Term Tax-Exempt Fund BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have New Jersey Long-Term Tax-Exempt Fund been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of August 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds  1,906,746  Futures ContractsAssets 1 24   Futures ContractsLiabilities 1 (24)   Total  1,906,746  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At August 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2-Year U.S. Treasury Note December 2011 (105) (23,153) 2 5-Year U.S. Treasury Note December 2011 179 21,936 7 10-Year U.S. Treasury Note December 2011 (59) (7,613) 12 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. New Jersey Long-Term Tax-Exempt Fund D. At August 31, 2011, the cost of investment securities for tax purposes was $1,838,712,000. Net unrealized appreciation of investment securities for tax purposes was $68,034,000, consisting of unrealized gains of $79,985,000 on securities that had risen in value since their purchase and $11,951,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARDNEW JERSEY TAX- FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 20, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARDNEW JERSEY TAX- FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 20, 2011 VANGUARDNEW JERSEY TAX- FREE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: October 20, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
